The opinion of the court was delivered by
Knox, J.
The case states that Johnston, whilst discharging the duties of prothonotary, received from suitors at the prothonotary’s office of said county, the sum of $159.17 of costs, belonging to his predecessor in office, Joseph Smith. Are the sureties in the official bond of Johnston liable for this money ?
The bond is conditioned for the payment according to law of all moneys received in his official capacity; that the money for which this action was brought, was received by Johnston as prothonotary, is admitted in the ease stated, and' for money so received the sureties- have agreed to be responsible. Besides, as matter of public convenience, and in accordance with an almost universal practice, we are of opinion that a suitor may lawfully pay the fees due to a prothonotary, whose term has expired, to the actual incumbent of the office, — and as a necessary consequence, the sureties of the officer receiving the - money are liable for its repayment.
Judgment affirmed.